Citation Nr: 1228314	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  06-29 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for intervertebral disc syndrome of the lumbar spine.

2.  Entitlement to service connection for intervertebral disc syndrome of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to October 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2005 rating decision in which the RO, inter alia, denied service connection for intervertebral disc syndrome of the lumbar spine and intervertebral disc syndrome of the cervical spine.  In April 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2006.

In September 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  

At the time of the Board hearing, the Veteran submitted additional lay evidence, in the form of a written statement from his mother and father, directly to the Board, along with a waiver of initial RO consideration of the evidence.   See 38 C.F.R. §§ 20.800, 20.1304 (2011).  Thereafter, in September 2010, the Veteran's representative submitted additional medical evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  

In June 2011, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected in a March 2012 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.  

For the reasons discussed below, the Board finds that the issues on appeal must, again, be remanded to the RO, via the AMC, for further development.  VA will notify the Veteran when further action, on his part, is required.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


REMAND

The Board's review of the record reveals that further RO action in this appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2011).  Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As discussed in the Board's June 2011 remand, the Veteran contends that he developed back and neck problems when, during his service in Iraq, he was helping to tie up antennas, one of the guidelines for the antennas snapped, and the antennae hit the Veteran in the back and the head, knocking him to the ground.  The Board acknowledged that there was no documentation of this injury in the service treatment records, but noted that the record contained lay statements (from the Veteran and his parents) indicating that he experienced neck and back problems upon his return from Iraq which were credible in light of the Veteran's specialty during service (i.e., Multi Channel Equipment Operator).  Further, the Board noted that the Veteran also testified that, in Iraq, he had to carry antennas that were between 80 and 90 pounds when setting up communication equipment in different locations, which involved a lot of carrying, lifting, and long walks.

Medical evidence of record reflects that , on October 2004 QTC examination, the Veteran was diagnosed with cervical radiculopathy and intervertebral disc syndrome, with C6 and C7 nerve roots involved, and lumbar radiculopathy and intervertebral disc syndrome, with L4 and L5 nerve roots involved.  Because the record included no actual opinion addressing the medical relationship between these diagnoses and military service, to include the aforementioned injury and any strain due to carrying heavy equipment, the Board remanded the matters on appeal for a VA examination with a physician addressing such question.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4)(i).  

Review of the claims file reflects that, in September 2011, the Veteran underwent VA examination by a physician's assistant (P.A.).  The assessment was subjective complaints of neck pain and lumbago with normal range of motion and normal neurological evaluation, without radiographic evidence of any pathology.  Despite finding no clinical pathology of the neck or low back, the P.A. opined that neither 'claimed condition' was at least as likely as not related to military service.  Such opinion was based upon a lack of evidence of complaints, treatment, or diagnosis for any neck/back pain or injury during service, an April 2003 Wellness Support Services Element denying any history of back pain, and a May 2003 Post Deployment Health Care Assessment in which the Veteran stated his health was "good."  The examiner also noted the October 2004 QTC examination report on file and indicated that the QTC examiner "did not state that the [V]eteran's diagnosed intervertebral disc syndrome . . . was due to his active military service."  

Pertinent to the reasons for the current remand, the Board notes that, in addressing the matter of diagnosis, the September 2011 VA examiner did not discuss-and, in fact, seems to have disregarded-the  October 2004 QTC examination clinical findings and conclusions, to include diagnosis of lumbar and cervical intervertebral disc syndrome and radiculopathy.  Further, in addressing the matter of medical etiology, the  September 2011 examiner appears to rely, inter alia, on the absence of a positive opinion in the October 2004 QTC examination report as support for finding that neither claimed disability is related to service.  However, the QTC examiner did not provide any opinion addressing a medical relationship; thus, it would be erroneous to presume that no opinion is equivalent to a negative opinion.  

Finally, in answering the questions regarding whether a medical relationship exists between any current lumbar or cervical disability and military service, the September 2011 examiner did not address the ample (and credible) lay evidence of record regarding the Veteran's in-service injury with post-service symptoms, as well as lay evidence regarding his duties during service (i.e., carrying 80 to 90 pound equipment).  

Under these circumstances, the Board finds that further medical development of these remaining claims is warranted.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that an adequate VA examination must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  See also Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers on the claimant, as a matter of law, the right to compliance with the remand order). 

Specifically, further orthopedic examination, by a physician, and medical opinion which clearly resolves whether the Veteran has a chronic lumbar and/or cervical disability, to include intervertebral disc syndrome with radiculopathy, that is medically-related to service, are needed.  In addressing the question of whether current lumbar or cervical disabilities exist, the physician must consider and address the findings of the October 2004 QTC examination.  As to the issue of whether a medical relationship exists between any current disability and service, the physician should consider the Veteran's and his parents' statements regarding an in-service injury with continued back and neck pain since service.  The physician should also consider and discuss the impact of the Veteran's duties in Iraq-carrying equipment weighing approximately 80 to 90 pounds.  

Hence, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the original claims.  See 38 C.F.R. § 3.655(a),(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to her by the pertinent VA medical facility.

Prior to obtaining the medical opinions sought, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

Specifically, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claims for service connection remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  

The RO's letter should clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

With respect to the cervical spine, and the lumbar spine, the physician should clearly indicate all current disability(ies), to include intervertebral disc syndrome with radiculopathy (previously diagnosed).   Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  

In discussing whether any current lumbar and cervical disability(ies) exist(s), the physician should consider and discuss the findings of the October 2004 QTC examination.  In rendering the requested opinion as to whether a medical relationship exists between any current disability(ies) and service, the physician should consider and discuss the Veteran's and his parents' statements regarding an in-service injury with continued back and neck pain since service.  The physician should also consider and discuss the impact of the Veteran's duties in Iraq, such as carrying equipment weighing approximately 80 to 90 pounds.  

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

